El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
El presente es nn caso sobre indemnización por daños oca-sionados al demandante por la negligencia de la demandada. En la demanda se alega, en resumen, que el 15 de marzo de 1910 el demandante viajaba en uno de los trenes de la corpora-ción demandada como pasajero, habiendo comprado su billete en la estación de Mayagüez y dirigiéndose a la estación de “Limón,” de la municipalidad de Lajas. Que al partir de la estación “Filial Amor,” el maquinista que conducía la loco-motora de dicho tren, negligentemente y con desprecio inau-dito de la seguridad de los pasajeros, corrió a gran velocidad y, a los pocos minutos, volcó el tren de primera clase y fue así arrastrado por un gran trecho, sin que el maquinista pu-*301diera apercibirse del accidente, ni ¡rubiera medios de hacer que se apercibiera, por no existir conexión alguna de aviso entre la locomotora y los coches de pasajeros. Que también se vol-caron los coches de segunda clase y el correo y la locomotora siguió su marcha hasta que se rompió el tope que la unía con el primer carro.
Que con motivo del descarrilamiento y vuelco de los co-ches, el demandante fué lanzado violentamente ele su asiento, recibiendo al caer una fuerte contusión en la oreja izquierda. Que su dolor fué intenso y duró varios días, y que a conse-cuencia del golpe tuvo que abandonar sus ocupaciones, incu-rrir en gastos, someterse por muchas semanas a un trata-miento médico y operarse finalmente, habiendo quedado su potencia auditiva disminuida notablemente. Los daños se. fijan en la suma de mil dollars.
La demandada en su contestación aceptó la verdad del he-cho del descarrilamiento, pero alegó como defensa que no se debió al descuido y negligencia de ninguno de los empleados del tren. Aceptó también la verdad del hecho de que los co-ches se volcaron, pero negó que el tren marchara a gran velo-cidad, que arrastrara los coches descarrilados y que la loco-motora se rompiera. T, finalmente, negó que el demandante hubiera sufrido los daños que alega en su demanda.
Celebrada la vista en la que ambas partes practicaron sus pruebas, la Corte de Distrito de Mayagüez, el 16 de diciembre de 1910, dictó sentencia declarando que la ley y los hechos estaban a favor del demandante y ordenando que el deman-dante recobrara de la demandada la suma de setecientos dollars y las costas.
Contra esa sentencia se interpuso el presente recurso de apelación, señalándose por la apelante en su alegato tres erro-res, á saber:
1. Que la corte erró al estimar probado que el descarrila-miento se debió a la culpa y negligencia .de la demandada.
2. Que la corte erró al estimar probado que el demandante quedara sordo a consecuencia del descarrilamiento, y
*3023. Que la corte erró al fijar la cuantía de la indemniza-ción.
Examinemos las pruebas. Con respecto a la causa del accidente, algunos testigos declararon que el tren marchaba a gran velocidad, que ya descarrilados los coches no hubo me-dio de comunicar al maquinista que parara y la máquina con-tinuó marchando y arrastrando a los coches descarrilados hasta hacerlos volcar. Pero la prueba más concreta sobre este extremo, se encuentra en la declaración del testigo Charles Manes, quien aseguró que el descarrilamiento se de-bió a la mala colocación de un guardarrail. El testigo no se limita a establecer esta conclusión, sino que entra en amplios detalles y expresa los hechos que le sirvieron de base para llegar a la misma.
Para contradecir la declaración del testigo Manes, la de-mandada presentó la del testigo G-rosgean, ingeniero encar-gado del servicio de la vía del ferrocarril de la demandada en su sección de Isabela a Ponce. Grosgean comienza por mani-festar “que la razón del descarrilamiento no la puede decir porque él no estaba allí,” y termina por consignar “que según su parecer la salida del contrarrail fue la causa del acci-dente:” Pero el testigo manifiesta, además, que él había exa-minado la vía antes del accidente, deduciéndose de su declara-ción su tendencia a manifestar que la había encontrado en buenas condiciones. Sólo, pues, en cuanto a este último extre-mo, la declaración de Grosgean tiende a contradecir la de Manes. Ambos están conformes en que el descarrilamiento se debió a haber saltado el contrarrail, pero discrepan en cuanto a que Manes declara que si el contrarrail saltó se debió a que no estaba debidamente asegurado, mientras Gros-gean tiende a dejar la impresión de que estaba colocado de-bidamente. Grosgean en su declaración. admite que al colo-carse de nuevo el contrarrail se enclavó del mismo modo que estaba antes pero asegurándolo con más tornillos de rail a rail. La corte sentenciadora optó por la declaración de Manes.
*303La apelante en su alegato sostiene qne la declaración de Manes, debe mirarse con recelo porque él mismo confesó qne, momentos después del accidente, tuvo nn grave disgusto con nn oficial de la compañía, lo qne induce a creer que no baya dicbo la verdad.
No podemos aceptar como bueno el criterio sostenido por la parte apelante. El solo becbo del disgusto no es suficiente por sí solo para que se deje de dar el debido crédito a la declaración del testigo. Además, aun cuando la corte hubiera mirado al principio con recelo la declaración de Manes, si al relacionarla con las demás que ante ella se prestaron, si al juzgarla en relación con la del testigo de la demandada, ingeniero encargado precisamente de la vía en que ocurrió el accidente, y si al aquilatar todas las circunstancias del caso, se convenció de que estaba corroborada en puntos esen-ciales y en otros era perfectamente lógica, no cometió error alguno al prestarle entero crédito y al llegar, fundado en ella y en las demás pruebas practicadas, a la conclusión de que el accidente se debió a la negligencia de la corporación demandada.
Eu cuanto al becbo de los daños sufridos y al de la cuan-tía de la indemnización, la sentencia está claramente sostenida por la prueba de testigos y de peritos.
El demandante sufrió realmente un fuerte golpe. Se le vió manando sangre, luego echado en el suelo y vendado, más tarde en el hospital donde permaneció algunos días, y por último fué tratado y operado por el doctor Lange, quien ase-guró que la potencia auditiva del demandante había dismi-nuido a consecuencia del golpe. El doctor Lange cobró al demandante cien pesos y luego convino en setenta y cinco. El demandante ha sido Sargento del Ejército, ha tenido nego-cios de compra y venta y ha estado colocado como depen-diente de muelle en la Gruánica Central.
Alegado y probado, pues, cumplidamente que el deman-dante sufrió un daño real y positivo en su persona que le ocasionó dolores físicos, pérdida de su trabajo, gastos mate-*304riales y cierta imperfección en sn potencia auditiva, a conse-cuencia no de su propio descuido, sino de la negligencia de la parte demandada; fijada la indemnización atendidas las circunstancias del caso, dentro del límite establecido por el de-mandante, (Díaz v. San Juan Light & Transit Co., 17 D. P. R., 69), y no habiéndose demostrado por la recurrente la existen-cia de ningún error fundamental debe declararse sin lugar el recurso interpuesto y confirmarse la sentencia apelada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y Aldrey.